MEMORANDUM**
Daniel Lloyd Bostwick, an Oregon state prisoner, appeals pro se the district court’s judgment dismissing his action seeking release from incarceration due to his “Sovereign Status as an American Citizen.” We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion a dismissal for failure to comply with a court order to amend the complaint to comply with Fed.R.Civ.P. 8, McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.1996), and we affirm.
After the district court ordered Bo-stwick to file an amended complaint stating a proper jurisdictional basis and including a short and plain statement of facts showing that he is entitled to relief, Bostwick filed an amended complaint that failed to cure any of the deficiencies of his original complaint. Consequently, the district court did not abuse its discretion in dismissing Bostwick’s action. See Fed.R.Civ.P. 41(b); McHenry, 84 F.3d at 1177.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.